09/09/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0044


                                        DA 20-0044
                                     _________________

STATE OF MONTANA,

               Plaintiff and Appellee,

         v.                                                           ORDER

JOSEPH RICHARD POLAK II,

               Defendant and Appellant.
                                   _________________

         Counsel for Appellant has filed a third motion for extension of time within which to
file the reply brief in the referenced matter.
         This Court typically allows one motion for extension for reply briefs. While the Court
is sympathetic to counsel’s reason for the extensions, both orders stated no further extensions
would be granted, and counsel has already been given and extra 75 days to file the reply
brief.
         IT IS ORDERED that counsel has until September 23, 2021, within which to file the
reply brief in this matter. If the reply brief is not filed by September 23, the case will be
considered on the briefs filed to date.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                   September 9 2021